                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                           ______________________

JEFF L. SCHOLTEN,                   )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )         Case No. 1:18-cv-919
                                    )
COMMISSIONER OF                     )         Honorable Phillip J. Green
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                           MEMORANDUM OPINION

      This is a social security action brought under 42 U.S.C. §§ 405(g), 1383(c)(3),

seeking review of a final decision of the Commissioner of Social Security finding that

plaintiff was not entitled to disability insurance benefits (DIB) and supplemental

security income (SSI) benefits.    Plaintiff filed his applications for DIB and SSI

benefits on March 20, 2015. He alleged a September 29, 2014, onset of disability.

(ECF No. 7-5, PageID.252, 260). Plaintiff’s claims were denied on initial review.

(ECF No. 7-4, PageID.155-71). On May 9, 2017, he received a hearing before an ALJ.

(ECF No. 7-2, PageID.57-105). The ALJ issued his decision on July 6, 2017, finding

that plaintiff was not disabled. (Op., ECF No. 7-2, PageID.38-50). On June 12, 2018,

the Appeals Council denied review (ECF No. 7-2, PageID.29-30), rendering the ALJ’s

decision the Commissioner’s final decision.

      Plaintiff timely filed a complaint seeking judicial review. Plaintiff argues that

the Commissioner’s decision should be overturned because the ALJ “failed to provide
logical, let alone ‘good’ rationales for dismissing the opinions of [p]laintiff’s treating

physician and the consultative examiner,” which plaintiff contends contradicted the

ALJ’s findings regarding the residual functional capacity. (Plf. Brief, 1, ECF No. 10,

PageID.1046). For the reasons stated herein, the Commissioner’s decision will be

affirmed.

                                 Standard of Review

      When reviewing the grant or denial of social security benefits, this Court is to

determine whether the Commissioner’s findings are supported by substantial

evidence and whether the Commissioner correctly applied the law. See Elam ex rel.

Golay v. Commissioner, 348 F.3d 124, 125 (6th Cir. 2003); Buxton v. Halter, 246 F.3d

762, 772 (6th Cir. 2001). Substantial evidence is defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971). The scope of the court’s review is limited.

Buxton, 246 F.3d at 772. The court does not review the evidence de novo, resolve

conflicts in evidence, or make credibility determinations.               See Ulman v.

Commissioner, 693 F.3d 709, 713 (6th Cir. 2012). “The findings of the Commissioner

of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive[.]” 42 U.S.C. § 405(g); see McClanahan v. Commissioner, 474 F.3d 830,

833 (6th Cir. 2006). “The findings of the Commissioner are not subject to reversal

merely because there exists in the record substantial evidence to support a different

conclusion. . . . This is so because there is a ‘zone of choice’ within which the

Commissioner can act without fear of court interference.” Buxton, 246 F.3d at 772-



                                           -2-
73; see Gayheart v. Commissioner, 710 F.3d 365, 374 (6th Cir. 2013) (“A reviewing

court will affirm the Commissioner’s decision if it is based on substantial evidence,

even if substantial evidence would have supported the opposite conclusion.”).

                                 The ALJ’s Decision

      The ALJ found that plaintiff met the disability insured status requirements of

the Social Security Act through December 31, 2015. (Op., 3, ECF No. 7-2, PageID.40).

Plaintiff had not engaged in substantial gainful activity since September 29, 2014,

the alleged onset of disability.    Plaintiff had the following severe impairments:

“degenerative disc disease, osteoarthritis of the left ankle and right wrist, hip

bursitis, left rotator cuff tear, atrial fibrillation, bradycardia, status-post dual

chamber pacemaker, obstructive sleep apnea, and obesity.” (Id. at 4, PageID.41).

Plaintiff did not have an impairment or combination of impairments that met or

equaled the requirements of a listing impairment. (Id. at 5, PageID.42). The ALJ

found that plaintiff retained the residual functional capacity (RFC) for a range of light

work with the following exceptions:

      he requires the freedom to sit for ten minutes after standing/walking for
      one hour while remaining on-task and at the workstation. He can
      frequently push/pull with his right dominant upper extremity and his
      bilateral lower extremities. He can occasionally push/pull with his left
      non-dominant upper extremity. He can occasionally climb ramps or
      stairs and he can never climb ladders, ropes, or scaffolds. The claimant
      can frequently balance on level surfaces. He can occasionally stoop,
      kneel, crouch, and crawl. He can occasionally reach overhead and in all
      directions with his left non-dominant upper extremity and frequently
      reach overhead and in all directions with his right dominant upper
      extremity. He can occasionally tolerate exposure to extreme cold and
      vibration. He can never tolerate exposure to workplace hazards such as
      unprotected heights and moving mechanical parts. The claimant can



                                           -3-
      never operate a commercial motor vehicle. Due to chronic pain and side
      effects of medication, he can perform simple, routine tasks.

(Id. at 6, PageID.43).

      The ALJ found that plaintiff’s statements concerning the intensity,

persistence, and limiting effects of his symptoms were not entirely consistent with

the medical evidence and other evidence in the record. (Id. at 7, PageID.44). Plaintiff

could not perform any past relevant work. (Id. at 11, PageID.48).

      In response to a hypothetical question regarding a person of plaintiff’s age with

his RFC, education, and work experience, the vocational expert (VE) testified that

there were approximately 476,000 jobs1 that exist in the national economy that he

would be capable of performing. (ECF No. 7-2, PageID.91-94). The ALJ found that

this constituted a significant number of jobs, and that plaintiff was not disabled.

(Op., 12-13, PageID.49-50).

                                     Discussion

      Plaintiff argues that the ALJ failed to give appropriate weight to the opinion

of Bryan Kovas, M.D., under the treating physician rule, and that the ALJ’s RFC

finding was contrary to the opinions of Joseph Bechard, M.D., a consultative

examiner. (Plf. Brief, 14-20, ECF No. 10, PageID.1059-65; Reply Brief, 1-5, ECF No.

17, PageID.1090-94).




1 The VE actually identified a total of 496,000 jobs, 145,000 of which were line
attendant positions. (ECF No. 7-2, PageID.92-94). The ALJ’s opinion cited “125,000
line attendant positions.” (Op., 12, PageID.49). The lower total job figure of 476,000
gives plaintiff the benefit of the discrepancy.
                                          -4-
      A.     Dr. Kovas

      Generally, the medical opinions of treating physicians are given substantial, if

not controlling weight. See Johnson v. Commissioner, 652 F.3d 646, 651 (6th Cir.

2011). “[T]he opinion of a treating physician does not receive controlling weight

merely by virtue of the fact that it is from a treating physician. Rather, it is accorded

controlling weight where it is ‘well supported by medically acceptable clinical and

laboratory diagnostic techniques’ and is not ‘inconsistent ... with the other substantial

evidence in the case record.’ ” Massey v. Commissioner, 409 F. App’x 917, 921 (6th

Cir. 2011) (quoting Blakley v. Commissioner, 581 F.3d 399, 406 (6th Cir. 2009)).

      “[T]he ALJ is not bound by conclusory statements of doctors, particularly

where they are unsupported by detailed objective criteria and documentation.”

Buxton v. Halter, 246 F.3d at 773 (citation and quotation omitted). An opinion that

is based on the claimant’s reporting of his symptoms is not entitled to controlling

weight. See Young v. Secretary of Health & Human Servs., 925 F.2d 146, 151 (6th

Cir. 1990); see also Kepke v. Commissioner, 636 F. App’x 625, 629 (6th Cir. 2016) (“[A]

a doctor cannot simply report what his patient says and re-package it as an opinion.”);

Francis v. Commissioner, 414 F. App’x 802, 804 (6th Cir. 2011) (A physician’s

statement that merely regurgitates a claimant’s self-described symptoms “is not a

medical opinion at all.”).

      Even when a treating source’s medical opinion is not given controlling weight,

it should not necessarily be completely rejected; the weight to be given to the opinion

is determined by a set of factors, including treatment relationship, supportability,



                                           -5-
consistency, specialization, and other factors.     See Titles II and XVI: Giving

Controlling Weight to Treating Source Medical Opinions, SSR 96-2p2 (reprinted at

1996 WL 374188 (SSA July 2, 1996)); 20 C.F.R. §§ 404.1527(c), 416.927(c); see also

Perry v. Commissioner, 734 F. App’x 335, 339 (6th Cir. 2018) (“This does not require

an ‘exhaustive, step-by-step analysis[.]’ ”) (quoting Biestek v. Commissioner, 880 F.3d

778, 785 (6th Cir. 2017)).

      Moreover, the Sixth Circuit has held that claimants are “entitled to receive

good reasons for the weight accorded their treating sources independent of their

substantive right to receive disability benefits.” Smith v. Commissioner, 482 F.3d

873, 875-76 (6th Cir. 2007); see Gayheart, 710 F.3d at 376. The reasons must be

“supported by the evidence in the case record, and must be sufficiently specific to

make clear to any subsequent reviewers the weight the adjudicator gave to the

treating source’s medical opinions and the reasons for that weight.” SSR 96-2p, 1996

WL 374188 at *5; see Gayheart, 710 F.3d at 376. This procedural requirement exists,

in part, so that claimants “understand why the administrative bureaucracy deems

them not disabled when physicians are telling them that they are.”           Smith v.

Commissioner, 482 F.3d at 876; see also Gayheart v. Commissioner, 710 F.3d at 376




2On March 27, 2017, the Administration rescinded SSR 96-2p “for claims filed on or
after” that date. Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p,
82 Fed. Reg. 15263-01 (Mar. 27, 2017) (reprinted at 2017 WL 1105348). The
Administration noted that Ruling 96-2p was inconsistent with new rules that “state
that all medical sources, not just acceptable medical sources, can make evidence that
we categorize and consider as medical opinions.” Id.; see Hancock v. Commissioner,
No. 1:16-cv-1105, 2017 WL 2838237, at *7 n.2 (W.D. Mich. July 3, 2017) (“Those new
rules, however, apply only to claims filed on or after March 27, 2017.”).
                                          -6-
(“This procedural requirement ‘ensures that the ALJ applies the treating physician

rule and permits meaningful review of the ALJ’s application of the rule.”) (citation

and quotation omitted).

      Dr. Kovas began treating plaintiff on October 16, 2015, more than a year after

plaintiff’s alleged onset of disability.3 Plaintiff’s chief complaints were pain and

medication management.       Plaintiff described his symptoms as “variable” and

“incapacitating.” (ECF No. 7-9, PageID.707). Dr. Kovas described plaintiff as well-

developed, well-nourished, and in no distress. (Id. at PageID.708). Plaintiff’s mood,

affect, and behavior were normal. Plaintiff reported neck pain, but he had a normal

range of motion. (Id. at PageID.708-09). Dr. Kovas indicated that he would obtain

plaintiff’s treatment records and order additional tests if plaintiff’s neck pain

persisted.   Plaintiff’s hypertension was well controlled.   He was taking a high

intensity statin medication for his hyperlipidemia. Plaintiff was morbidly obese. His

body mass index (BMI) was 45, despite his statement that he had lost 75 pounds since

July. Dr. Kovas stated that he would monitor plaintiff’s weight. Plaintiff was tobacco

dependent, with cessation of less than one month.       His gastroesophageal reflux

disease (GERD) was well controlled with Prilosec. (Id. at PageID.709).

      On December 16, 2015, plaintiff returned to Dr. Kovas with chief complaints

of weight loss, a right breast mass, foot pain, pacemaker follow-up, and a flu shot.



3The ALJ gave partial weight to the opinion of a state agency medical consultant who
had reviewed plaintiff’s medical records through July 20, 2015, and who offered an
opinion that plaintiff was capable of a limited range of light work. The ALJ found
that some additional RFC restrictions were necessary given more recent evidence
regarding plaintiff’s bilateral hips and left shoulder. (Op., 10, PageID.47).
                                         -7-
(Id. at PageID.720). Plaintiff reported that he had lost another 25 pounds. Dr. Kovas

ordered an ultrasound of plaintiff’s right breast mass. He noted that plaintiff had a

follow-up appointment scheduled with his cardiologist and that plaintiff’s sleep issues

were handled by Dr. Waters, a sleep specialist. Plaintiff reported left shoulder pain

and Dr. Kovas referred him to an orthopedic surgeon for an evaluation. (Id. at

PageID.722).

      On March 4, 2016, plaintiff returned to Dr. Kovas with a chief complaint of

dizziness. (Id. at PageID.736). Dr. Kovas suspected that plaintiff’s symptoms were

caused by his medication. He told plaintiff to start taking half as much Neurontin.

Plaintiff had lost weight and did not need the high doses that he had been taking.

(Id. at PageID.738).      Plaintiff returned on March 17, 2016, for a follow-up

examination regarding chronic conditions. Plaintiff had a normal range of motion

and no edema. (Id. at PageID.754). Dr. Kovas repeated that plaintiff needed to

decrease his Neurontin intake. (Id. at PageID.748).

      On May 13, 2016, Dr. Kovas saw plaintiff regarding complaints of dizziness

and lower back and bilateral hip pain. (Id, at PageID.758). Dr. Kovas “agreed to

check X-rays of the bilateral hips to evaluate [them] for structural issues.” (Id. at

PageID.760). Dr. Kovas observed that plaintiff “follows with pain management in

Muskegon for his other chronic pain issues.” (Id.). Plaintiff’s hip x-rays showed no

fracture or dislocation. (Id. at PageID.761). On June 27, 2016, plaintiff reported

moderate pain in the lumbar spine into his hips. (Id. at PageID.777). Plaintiff

requested a referral for possible back injections. Dr. Kovas referred plaintiff to Dr.



                                          -8-
Greenslait for an evaluation. (Id. at PageID.779, 788). On July 18, 2016, plaintiff

returned for a follow-up examination. His musculoskeletal results showed a normal

range of motion and no edema. (Id. at PageID.803). Plaintiff was advised to return

in about six months for his annual physical examination. (Id. at PageID.797).

      On December 16, 2016, Dr. Kovas completed a Physical Residual Functional

Capacity Questionnaire. (ECF No. 7-10, PageID.874-78). He related that he began

treating plaintiff in October 2015, and that he saw plaintiff once every one or two

months. Dr, Kovas listed the following diagnoses: “[d]egenerative disc disease, L1-

L2 disc herniation, [and a history of] L4, L5, S1 fusion.”       (Id. at PageID.874).

Plaintiff’s symptoms were pain and dizziness. (Id.). Dr. Kovas stated that emotional

factors did not contribute to plaintiff’s symptoms. Dr. Kovas left blank questionnaire

sections where he was asked to identify plaintiff’s limitations stemming from

psychological impairments. (Id. at PageID.875, 878). He offered an opinion that

during a typical workday plaintiff would frequently experience symptoms severe

enough to interfere with attention and concentration necessary to perform even

simple work tasks. (Id.). Dr. Kovas indicated that plaintiff could sit for two hours

before needing to stand and stand for five minutes before needing to sit down. During

an eight-hour workday, plaintiff could stand for less than two hours and stand or

walk for less than two hours. (Id. at PageID.875-76). He stated that plaintiff needed

a job that would allow him to change positions at will from sitting, standing, or

walking. Plaintiff did not need a cane or other assistive device. Dr. Kovas offered his

opinion that plaintiff could occasionally lift less than ten pounds, rarely lift ten



                                          -9-
pounds, and never lift twenty pounds. Plaintiff could rarely twist or climb stairs and

never stoop, crouch or climb ladders. (Id.). Plaintiff had no significant limitations

reaching, handling or fingering. Plaintiff would likely have good days and bad days

and be absent from work more than four days per month as a result of his symptoms

and treatment. (Id. at PageID.877).

      The ALJ found that Dr. Kovas’s opinion was entitled to little weight. (Op., 10-

11, PageID.47-48). He found that the objective medical evidence did not support Dr.

Kovas’s opinion.    The CT, MRI, and x-ray imaging did not support “significant

changes [plaintiff’s] left ankle, bilateral hips, or spine since 2009 and 2010.” 4 (Id.)

(citing ECF No. 7-7, PageID.425, 464-65, 543, 544; ECF No. 7-9, PageID.761, ECF

No. 7-10, PageID.826; ECF No. 7-11, PageID.972). Plaintiff had similar objective test

results during periods he was able to perform substantial gainful activity as a truck

driver and there was little evidence of plaintiff’s condition worsening during the

period at issue. (Op., 9, 11, PageID.46, 48). Further, the ALJ found that the RFC

restrictions that Dr. Kovas suggested were “inconsistent with normal examination

findings such as full strength throughout, normal gait, and intact sensory

functioning.” (Op., 11, PageID.48) (citing ECF No. 7-7, PageID.488, 531, 546; ECF

No. 7-8, PageID.635, 655; ECF No. 7-10, PageID.903; ECF No. 7-11, PageID.1029).

      Plaintiff argues that the ALJ did not provide good reasons for the weight that

he gave Dr. Kovas’s opinions because his overall condition had deteriorated. (Plf.




4The ALJ’s opinion includes a discussion of plaintiff’s back, right wrist, and left ankle
surgeries performed before 2010. (Op., 7, 9, PageID.44, 46).
                                          -10-
Brief, 16, ECF No. 10, PageID.1061). The Court finds that the ALJ gave good reasons.

The objective medical evidence did not support the level of functional restriction that

Dr. Kovas suggested. Further, Dr. Kovas’s questionnaire responses did not provide

explanations regarding the medical basis for any of the proffered RFC restrictions. 5

      Plaintiff argues that the ALJ’s reference to his work as a truck driver was not

a good reason because he never worked as a truck driver during the period at issue.

(Id. at16-17, PageID.1061-62). This argument lacks merit. If plaintiff had been

working at the substantial gainful activity level, he would have been found not

disabled at step one of the sequential analysis. See White v. Commissioner, 572 F.3d

272, 282 (6th Cir. 2009). The ALJ’s point was that plaintiff had been able to work at

the substantial gainful activity level with similar objective test results.

      Plaintiff argues that the Commissioner’s decision should be overturned

“because the ALJ focused on a few normal examinations without confronting almost

any of the evidence which corroborated Dr. Kovas’s opinion[.]”           (Plf. Brief, 17,

PageID.1062). Arguments that the ALJ mischaracterized or “cherry picked” the

administrative record are frequently made and seldom successful, because “the same



5 The RFC questionnaire was a check-the-box form. ALJs are not bound by conclusory
statements of doctors where they appear on “check-box forms” and are unsupported
by explanations citing detailed objective criteria and documentation. See Buxton, 246
F.3d at 773; see also Ellars v. Commissioner, 647 F. App’x 563, 566-67 (6th Cir. 2016)
(ALJs “properly [give] a check-box form little weight where the physician provide[s]
no explanation for the restrictions entered on the form and cite[s] no supporting
medical evidence.”); see also Nicholas v. Berryhill, No. 16-14072, 2018 WL 2181463,
at *3 (E.D. Mich. Jan. 25, 2018) (“Courts in this circuit have held that a medical
source statement in ‘check-the-box’ format, by itself, provides little to no persuasive
value — to hold otherwise would neglect its glaring lack of narrative analysis.”)
(citation and quotation omitted).
                                          -11-
process can be described more neutrally as weighing the evidence.”            White v.

Commissioner, 572 F.3d at 284.         The narrow scope of judicial review of the

Commissioner’s final administrative decision does not include re-weighing evidence.

See Ulman v. Commissioner, 693 F.3d at 713; see also Reynolds v. Commissioner, 424

F. App’x 411, 414 (6th Cir. 2011) (“This court reviews the entire administrative

record, but does not reconsider facts, re-weigh the evidence, resolve conflicts in

evidence, decide questions of credibility, or substitute its judgment for that of the

ALJ.”). “The findings of the Commissioner are not subject to reversal merely because

there exists in the record substantial evidence to support a different conclusion.”

Buxton, 246 F.3d at 772. The ALJ’s decision provides an accurate summary of the

administrative record.

      Plaintiff’s argument that the ALJ did not adequately articulate his application

of the factors listed in 20 C.F.R. §§ 1527(c), 416.927(c) (Plf. Brief, 18, PageID.1063),

does not provide a basis for disturbing the Commissioner’s decision. The ALJ is not

required to provide an exhaustive step-by-step analysis. See Perry v. Commissioner,

734 F. App’x 339; Biestek v. Commissioner, 880 F.3d at 785. The ALJ’s opinion

reflects that the ALJ considered the relevant factors. Plaintiff moved to Michigan

from Montana in July 2014, and he began treating with “several orthopedic

specialists,” none finding the level of functional restriction suggested by Dr. Kovas.

(Op., 7-8, PageID.44-45). The ALJ recognized that Dr. Kovas was a primary care

physician rather than an orthopedic or pain management specialist. (Id. at 8-9,

PageID.45-46). The ALJ observed that, although Dr. Kovas’s progress notes stated



                                          -12-
that plaintiff was being treated by a pain management specialist, 6 the records from

that specialist had not been filed in support of plaintiff’s claims for DIB and SSI

benefits. (Id. at 9, PageID.46) (citing ECF No. 7-9, PageID.760). The ALJ’s opinion

reflects his consideration of the nature and extent of Dr. Kovas’s treating

relationship. The ALJ specifically discussed Dr. Kovas’s October 2015 and May 2016

progress notes, as well as his December 2016 Physical Residual Functional Capacity

Questionnaire responses.     (Id. at 9-11, PageID.46-48).     The ALJ considered the

supportability and consistency of Dr. Kovas’s opinions.          The significant RFC

restrictions that Dr. Kovas suggested in his questionnaire responses were not well

supported by the objective evidence and they were inconsistent with the record as a

whole. (Id. at 10-11, PageID.47-48). The Court finds no violation of the treating

physician rule.

      B. Dr. Bechard

      Plaintiff argues that the ALJ’s RFC finding failed to give appropriate weight

to the opinions of Dr. Bechard7 and that he failed to discuss the factors listed in 20

C.F.R. §§ 404.1527(c), 416.927(c) in evaluating Dr. Bechard’s opinion. (Plf. Brief, 18-

20, ECF No. 10, PageID.1063-65; Reply Brief, 5, ECF No. 17, PageID.1094).




6 Dr. Kovas’s progress notes stated that plaintiff followed with “pain management in
Muskegon[.]” (ECF No. 7-9, PageID.760).
7 The parties refer to “Dr. Bechard,” and for the sake of clarity, the same title is used

herein. It is appropriate to note, however, that Dr. Bechard’s report does not indicate
that he holds a doctorate degree. He has a master’s degree in social work and an
education specialist’s degree. (ECF No. 7-7, PageID.541). He is a limited license
psychologist. (Id.).
                                          -13-
      RFC is an administrative finding of fact reserved to the Commissioner. See 20

C.F.R. §§ 404.1527(d)(2), (3), 416.927(d)(2), (3); see also Shepard v. Commissioner,

705 F. App’x 435, 442 (6th Cir. 2017) (“RFC is an ‘administrative finding,’ and the

final responsibility for determining an individual’s RFC is reserved to the

Commissioner.”); Cutler v. Commissioner, 561 F. App’x 464, 471 (6th Cir. 2014) (An

opinion offered on an issue reserved to the Commissioner “is not entitled to any

particular weight.”) (citation and quotation omitted).

      The opinions of a consultative examiner are not entitled to any particular

weight. See Peterson v. Commissioner, 552 F. App’x 533, 539 (6th Cir. 2014); Norris

v. Commissioner, 461 F. App’x 433, 439 (6th Cir. 2012). The ALJ was not “ ‘under

any special obligation to defer to [a consultative examiner’s] opinion[s] or to explain

why he elected not to defer to [them].’ ” Roach v. Commissioner, No. 1:15-cv-794, 2016

WL 4150650, at *5 (W.D. Mich. Aug. 5, 2016) (quoting Karger v. Commissioner, 414

F. App’x 739, 744 (6th Cir. 2011)).

      Plaintiff’s burden on appeal is much higher than identifying pieces of evidence

on which the ALJ could have made a factual finding in his favor. The Commissioner’s

decision cannot be overturned if substantial evidence, or even a preponderance of the

evidence supports the claimant’s position, so long as substantial evidence also

supports the conclusion reached by the ALJ. See Jones v. Commissioner, 336 F.3d

469, 477 (6th Cir. 2003). The ALJ is responsible for weighing psychological opinions.

See Buxton, 246 F.3d at 775; accord White v. Commissioner, 572 F.3d at 284.




                                         -14-
      The ALJ observed that plaintiff “did not report experiencing any symptoms of

depression or anxiety to a treating provider or seek any form of mental health

treatment.” (Op., 4, PageID.41). Further, in May 2015, plaintiff “denied having

difficulty in areas such as memory, competing tasks, concentration, understanding,

following instructions, and getting along with others.”       (Id.).   Plaintiff “denied

socializing often[,] but asserted that he had no difficulty interacting with family,

friends, neighbors, or authority figures. [Plaintiff] stated that he could pay attention

as long as needed.”     (Id.) (citing ECF No. 7-6, PageID.323-24; ECF No. 7-7,

PageID.538).

      On July 6, 2015, Dr. Bechard performed a mental status evaluation. (ECF No.

7-7, PageID.537-41). Plaintiff had “no history of inpatient or outpatient treatment

[for] psychological or behavioral problems.” (Id. at PageID.537). Plaintiff related that

he graduated from high school. He stated that he was able to get along with friends

and family. (Id. at PageID.358). His stream of mental activity was spontaneous,

logical and organized. “His [] thoughts were concrete[,] logical and reality based.”

(Id. at PageID.539). Plaintiff denied having any hallucinations, delusions, feelings of

persecution or obsessive thoughts. (Id.). He was oriented to time, person, and place.

(Id. at PageID.540). Plaintiff rated his pain as a seven on a scale of ten. Dr. Bechard

characterized plaintiff’s mood as somewhat guarded, irritable, anxious, and

depressed. (Id. at PageID.539). Dr. Bechard offered a diagnosis of a somatic symptom

disorder with predominant pain, persistent, severe; adjustment disorder with mixed

anxiety and depressed mood; and an unspecified sleep-wake disorder.              (Id. at



                                          -15-
PageID.541). His prognosis was as follows:

      Based on today’s examination it appears that the client is capable of
      understanding and retain[ing] instructions/directions meant to lead to
      the completion of a task; however his anxiety, depressed mood, and
      irritability may combine with his multiple physical impairments and
      subsequent chronic pain to compromise his ability to follow through in
      a consistent and timely manner, as well as to interfere with his
      interpersonal interactions. He has multiple physical ailments and
      subsequent chronic pain appeared to be restrictions to his ability to
      perform simple, repetitive tasks requiring a physical response.
      Increasing the probability that his performance in a competitive
      environment can be viewed as successful will depend, in part, on a
      psychiatric/pain medication review, alleviation/resolution/management
      of his multiple physical ailments and subsequent chronic pain; and
      psychotherapy.

(Id. at PageID.541).

      The ALJ gave little weight to Dr. Bechard opinions. (Op., 11, PageID.48). Dr.

Bechard was “not familiar with the claimant’s medical history or physical limitations

aside from the claimant’s own subjective allegations.” (Id.). Further, plaintiff did not

allege having anxiety or depression. (Id.).

      On July 21, 2015, Dr. Larry Irey, Ph.D., a state agency psychological

consultant, reviewed plaintiff’s records, including the assessment provided by Dr.

Bechard (ECF No. 7-3, PageID.117, 120-21, 134, 138), and found that plaintiff did not

have any severe mental impairment. (Id. at PageID.124, 141-42). The ALJ found

that Dr. Irey’s opinion was entitled to significant weight because “the record as a

whole [did] not support a finding that the [plaintiff’s] mental impairments more than

minimally limited his ability to engage in basic work activity.” (Id.). (Op., 11,

PageID.48).




                                          -16-
      On May 9, 2017, plaintiff testified that he had difficulty concentrating and was

drowsy as a result of his sleep apnea, pain, and medication side-effects. 8 (ECF No. 7-

2, PageID.77-78). Plaintiff did not claim any other mental impairment and he did

not testify that he had a history of treatment for such an impairment.

      The Court finds no error in the weight the ALJ elected to give Dr. Bechard’s

opinions.

      There is no rule requiring that the ALJ articulate his application of the factors

listed in 20 C.F.R. §§ 404.1527(c), 416.927(c) in evaluating the opinion of a

consultative examiner. See Neal v. Commissioner, No. 17-13403, 2018 WL 7575188,

at *4 (E.D. Mich. Dec. 10, 2018); Furman v. Commissioner, No. 17-12857, 2018 WL

4214157, at *4 (E.D. Mich. Aug. 15, 2018).       Here, the ALJ recognized that Dr.

Bechard was a “consultative psychological examiner” who saw plaintiff on one

occasion. (Op., 11, PageID.48). The ALJ rejected the RFC restrictions that Dr.

Bechard suggested because they were not well supported and they were not

consistent with the record as a whole. The ALJ’s finding is supported by substantial

evidence. The Court finds no basis for disturbing the Commissioner’s decision.

                                    Conclusion

      For the reasons set forth herein, the Commissioner’s decision is affirmed.


Dated: April 3, 2019                    /s/ Phillip J. Green
                                        PHILLIP J. GREEN
                                        United States Magistrate Judge


8 The ALJ credited plaintiff’s testimony regarding his subjective symptoms to the
extent that the ALJ’s RFC finding limited plaintiff to performing simple, routine
tasks and never operating a commercial vehicle. (Op., 6, 10, PageID.43, 47).
                                         -17-
